DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16-19 and 25-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0283911 (Ayazi et al.) in view of U.S. Patent Application Publication 2007/0070821 (Weigold).
With regards to claim 16, Ayazi et al. discloses a mode-matched dual-axis gyroscope comprising, as illustrated in Figures 1-15G, a pitch or roll gyroscope 100 comprising a resonator member 102; at least one anchor structure 101 connected to a substrate 104 and suspending the resonator member over a surface thereof such that the resonator member is decoupled from the substrate for an in-plane resonance mode thereof comprising movement parallel to the surface of the substrate and an out-of-plane resonance mode thereof comprising movement non-parallel to the surface of the substrate such that a Coriolis force on the resonator member in the in-plane resonance mode thereof coincides with deformation of the resonator member in the out-of-plane resonance mode thereof (paragraphs [0029],[0032],[0034] to [0039],[0043], [0044]).  (See, paragraphs [0029] to [0062]).
The only difference between the prior art and the claimed invention is the resonator member includes concentric frame members that are mechanically coupled together by rigid support structures extending therebetween where opposing ends of each of the rigid support structures correspond to respective nodes of the resonator member that experience a minimum of modal displacement during the in-plane resonance mode.
Weigold discloses a MEMS resonator comprising, as illustrated in Figures 1-4, resonator member 10; at least one anchor structure 18 connected to a substrate 20 and suspending the resonator member over a surface thereof such that the resonator member is decoupled from the substrate; the resonator member includes concentric frame members 12,14 (e.g. inner element, outer element) that are mechanically coupled together by rigid support structures 16 (e.g. beams) extending therebetween where opposing ends of each of the rigid support structures correspond to respective nodes of the resonator member that experience a minimum of modal displacement during the in-plane resonance mode (paragraphs [0017],[0018],[0020],[0021]).  (See, paragraphs [0016] to [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the resonator member includes concentric frame members that are mechanically coupled together by rigid support structures extending therebetween where opposing ends of each of the rigid support structures correspond to respective nodes of the resonator member that experience a minimum of modal displacement during the in-plane resonance mode as suggested by Weigold to the system of Ayazi et al. to provide the resonator to have the ability to cause the concentric frame members of the resonator to flex in a periodic manner.  (See, paragraph [0005] of Weigold et al.).
With regards to claim 17, the references, Ayazi et al. and Weigold, do not disclose the in-plane resonance mode and the out-of-plane resonance mode are two Coriolis-coupled resonance modes supported by the gyroscope at: (i) a high Coriolis-coupling coefficient in a range from greater than about two-thirds to 1, and (ii) with a sufficiently low support loss resulting from energy leakage to the substrate that Qsupport exceeds 6x106, where Qsupport corresponds to a quality factor limit caused by the support loss.  However, to have set such test characteristics as in the clams is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 18, Ayazi et al. further discloses an effective mass of the resonator member is distributed such that anti-nodal points of the resonator member for the out-of-plane resonance mode thereof coincide with anti-nodal points of the resonator member for the in-plane resonance mode thereof (paragraphs [0029],[0032],[0034] to [0039],[0043], [0044]); however, the reference does not disclose the in-plane resonance mode and the out-of-plane resonance mode are two Coriolis-coupled resonance modes supported by the gyroscope at a high Coriolis-coupling coefficient in a range from greater than about two-thirds to 1.  To have set such test characteristics as in the clams is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 19, Weigold, modifying Ayazi et al., further discloses the concentric frame members 12,14 have annular or rectangular shapes that are mechanically coupled together by four of the rigid support structures 16 (paragraphs [0017],[0024]; Figure 1) such that the concentric frame members are balanced in momentum and angular momentum for the in-plane resonance mode and the out-of-plane resonance mode; the four rigid support structures comprise semiconductor (e.g. silicon) beam structures (paragraph [0033]).
With regards to claim 25, Ayazi et al. discloses a mode-matched dual-axis gyroscope comprising, as illustrated in Figures 1-15G, a pitch or roll gyroscope 100 comprising a resonator member 102; at least one anchor structure 101 connected to a substrate 104 and suspending the resonator member over a surface thereof such that the resonator member is decoupled from the substrate for an in-plane resonance mode thereof comprising movement parallel to the surface of the substrate and an out-of-plane resonance mode thereof comprising movement non-parallel to the surface of the substrate such that a Coriolis force on the resonator member in the in-plane resonance mode thereof coincides with deformation of the resonator member in the out-of-plane resonance mode thereof (paragraphs [0029],[0032],[0034] to [0039],[0043], [0044]).  (See, paragraphs [0029] to [0062]).
The only differences between the prior art and the claimed invention are the resonator member including concentric frame members that are mechanically coupled together by rigid support structures extending therebetween; and the at least one anchor structure includes a plurality of outer anchors that are connected to an outer one of the concentric frame members at nodes of the resonator member for the in-plane resonance mode where movement of the resonator member in the in-plane resonance mode is parallel to the surface of the substrate.
Weigold discloses a MEMS resonator comprising, as illustrated in Figures 1-4, resonator member 10; at least one anchor structure 18 connected to a substrate 20 and suspending the resonator member over a surface thereof such that the resonator member is decoupled from the substrate; the resonator member includes concentric frame members 12,14 (e.g. inner element, outer element) that are mechanically coupled together by rigid support structures 16 (e.g. beams) extending therebetween (paragraphs [0017],[0018],[0020],[0021]); the at least one anchor structure includes a plurality of outer anchors 18 (e.g. four anchors) that are connected to an outer one 14 of the concentric frame members at nodes of the resonator member for the in-plane resonance mode where movement of the resonator member in the in-plane resonance mode is parallel to the surface of the substrate (paragraphs [0017],[0021]; Figures 1,4).  (See, paragraphs [0016] to [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the resonator member including concentric frame members that are mechanically coupled together by rigid support structures extending therebetween; and the at least one anchor structure includes a plurality of outer anchors that are connected to an outer one of the concentric frame members at nodes of the resonator member for the in-plane resonance mode where movement of the resonator member in the in-plane resonance mode is parallel to the surface of the substrate as suggested by Weigold to the system of Ayazi et al. to provide the resonator to have the ability to cause the concentric frame members of the resonator to flex in a periodic manner.  (See, paragraph [0005] of Weigold et al.).
With regards to claim 26, Ayazi et al. further discloses the nodes of the resonator member for the in-plane resonance mode coincide with nodes of the resonator member for the out-of-plane resonance mode where movement of the resonator member in the out-of-plane resonance mode is non-parallel to the surface of the substrate (paragraphs [0029],[0032],[0034] to [0039],[0043], [0044]
With regards to claim 27, Weigold, modifying Ayazi et al., further discloses the outer one 14 of the concentric frame members is a rectangular frame, and an inner one 12 of the concentric frame members is an annular frame (paragraph [0024]; Figure 1)
With regards to claim 29, Weigold, modifying Ayazi et al., further discloses the outer one 14 of the concentric frame members is a rectangular frame, and the innermost one 12 of the concentric frame members is an annular frame.
With regards to claim 30, Ayazi et al. does not disclose the in-plane resonance mode and the out-of-plane resonance mode are two Coriolis-coupled resonance modes supported by the gyroscope at a high Coriolis-coupling coefficient in a range from greater than about two-thirds to 1.  However, to have set such test characteristics as in the clams is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 31, the references, Ayazi et al. and Weigold, do not disclose the in-plane resonance mode and the out-of-plane resonance mode are two Coriolis-coupled resonance modes supported by the gyroscope at: (i) a high Coriolis-coupling coefficient in a range from greater than about two-thirds to 1, and (ii) with a sufficiently low support loss resulting from energy leakage to the substrate that Qsupport exceeds 6x106, where Qsupport corresponds to a quality factor limit caused by the support loss.  However, to have set such test characteristics as in the clams is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0283911 (Ayazi et al.) in view of U.S. Patent Application Publication 2007/0070821 (Weigold)  as applied to claim 16 above, and further in view of U.S. Patent Application Publication 2015/0377621 (Chaumet et al.).
With regards to claim 20, Weigold, modifying Ayazi et al., further discloses the at least one anchor structure comprises outer anchors 18 (e.g. four anchors) that are outside of a perimeter of the resonator member and are positioned at nodal points of the resonator member for the in-plane resonance mode thereof that coincide with nodal points of the resonator member for the out-of-plane resonance mode thereof such that the outer anchors do not provide a balancing force on the resonator member for the in-plane resonance mode and the out-of-plane resonance mode (paragraphs [0017],[0021]; Figures 1,4).
The only difference between the prior art and the claimed invention is the at least one anchor structure comprises inner anchors connected by respective flexible tethers to an innermost one of the concentric frame members and to a corresponding portion of a comb-drive element associated with a sense electrode which is located within a perimeter of the innermost one of the concentric frame members.  
	Chaumet et al. discloses a MEMS comprising, as illustrated in Figures 1-21, a
microelectromechanical resonator comprising a resonator member (not denoted by a reference
numeral but as illustrated in Figure 1) suspended over a surface of a substrate (paragraph
[0076]) by at least one anchor A that is connected to the substrate; the resonator member
comprising an outer frame M2 and an inner frame M1 that are concentrically arranged and
mechanically coupled by a plurality of support structures RC (e.g. coupling spring); the at least one anchor structure comprises inner anchors A (as observed in Figure 1) connected by respective flexible tethers RS (as observed in Figure 1) to an innermost one M1 of the concentric frame members and to a corresponding portion of a comb-drive element Ex,Ey associated with a sense electrode Dx,Dy which is located within a perimeter of the innermost one of the concentric frame members (paragraph [0167]; Figures 16).  (See, paragraphs [0068] to [0181]).
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to have readily recognize the advantages and desirability of employing inner anchors connected by respective flexible tethers to an innermost one of the concentric frame members and to a corresponding portion of a comb-drive element associated with a sense electrode which is located within a perimeter of the innermost one of the concentric frame members as suggested by Chaumet et al. to the system of Ayazi et al. to proportionally equal and better support for the inner frame and the outer frame. (See, paragraph [0078] of Chaumet et al.).
With regards to claim 28, the claim is commensurate in scope with claim 20 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 16-20,25-31 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861